Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 9-20, in the reply filed on 06/23/2022 is acknowledged.  The traversal is on the grounds that there is significant overlap between the claims of Groups I and II and that the claims can be searched and examined without serious burden.  This is not found persuasive because while there may be some overlapping limitations, the restriction is proper because all the inventions listed in this action are independent or distinct and there would be a serious search and/or examination burden if restriction were not required.
As stated in the Office Action filed 05/02/2022, inventions I and II related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case the process as claimed can be practiced by another and materially different apparatus or by hand (i.e. the calculating, comparing, and/or classifying step can be performed by a human). 
Note that in claim 9, the steps of calculating, comparing, and/or classifying are not recited as performed using a processor and/or non-transitory computer readable medium; thus, the steps have the broadest reasonable interpretation as being performed by a human. 
Furthermore, note that claims 9-20 do not recite a processor, non-transitory computer readable medium, and a transducer. Thus, there would be a serious search and/or examination burden since: Group I would require a search in at least CPC GO1N 35/00623, along with a unique text search. Group II would not be searched as above and would instead require a search in at least CPC G01N 15/1459, along with a unique text search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/23/2022.

Specification
The disclosure is objected to because of the following informalities: In the specification, paragraph [0020], the acronym “CBC” is unclear. It is suggested to recite “CBC” in an unabbreviated form to establish the term.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, claim 9 recites the limitation, “classifying…based on comparing the first value to the first reference range and based on comparing the second value to the second reference range” in lines 14-16. Since “comparing the first value to the first reference range” is established in line 12 and “comparing the second value to the second reference range” is established in line 13, it is unclear if the comparing steps part of the “classifying” step in lines 14-16 are the same or different from the comparing steps of lines 12-13. Claims 10-20 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 9, claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: how “classifying an operational status” is performed based on the comparing steps. Claims 10-20 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation of “classifying the hematology analyzer as not operational upon at least one of determining that the first value is outside the first reference range or determining that the second value is outside the second reference range” (emphasis added), and the claim (claim 9) also recites “classifying an operational status of the hematology analyzer based on comparing the first value to the first reference range and based on comparing the second value to the second reference range” (emphasis added) which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
The broadest reasonable interpretation of claim 10 requires only one of the classifying steps. In the instance of the second classifying step “as not operation”, only one of determining the first value is outside the first reference range OR the second value is outside the second reference range is required. Claim 1 requires the classifying step having both first value and second value involved.
Regarding claim 11, claim 11 recites the limitation “classifying the hematology analyzer…” in line 2. Since “classifying…” is established in claim 9, it is unclear if the “classifying” of claim 11 is the same or different from claim 9. Is it an additional step? How is the classifying of claim 11 related to the classifying step of claim 9? Claim 12 is rejected by virtue of its dependence on a rejected base claim.
Regarding claim 12, the term “earlier” in line 3 is a relative term which renders the claim indefinite. The term “earlier” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 16, claim 16 recites the limitation “RF” in line 2, which is unclear. It is suggested to recite the acronym in an unabbreviated form to establish the term.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20140160464 A1).
Regarding claim 9, Han teaches method for operating a hematology analyzer (paragraphs [0011]-[0012] teach using a hematology analyzer to perform the steps of the invention), the method comprising:
passing a material through the hematology analyzer, the material comprising a first cell population and a second cell population (claim 1 and paragraph [0098] teach analyzing a test sample comprising blood, which comprises multiple cell populations);
determining, using the hematology analyzer, a first cell population volume measurement (Fig. 7; paragraph [0012] teach the hematology analyzer collecting various  morphological parameters, such as volume, of the sub-types of white blood cells and generating count and cell populations for each white blood cell sub-population; a first cell population is interpreted as one of the sub-type of white blood cells in paragraph [0012]);
determining, using the hematology analyzer, a second cell population volume measurement (Fig. 7; paragraph [0012] teach the hematology analyzer collecting various  morphological parameters, such as volume, of the sub-types of white blood cells and generating count and cell populations for each white blood cell sub-population; a second cell population is interpreted as one of the sub-type of white blood cells in paragraph [0012]);
calculating a first value of a first cell population distribution width from the first cell population volume measurement (Fig. 7; paragraph [0012] teaches calculating the mean and standard deviation values for the points of each of the sub-types of white blood cells; a first value is interpreted as the mean or standard deviation for one of the sub-types of white blood cells calculated from the points of the morphological parameters, such as volume as taught in paragraph [0012]);
calculating a second value of a second cell population distribution width from the second cell population volume measurement (Fig. 7; paragraph [0012] teaches calculating the mean and standard deviation values for the points of each of the sub-types of white blood cells; a second value is interpreted as the mean or standard deviation for one of the sub-types of white blood cells calculated from the points of the morphological parameters, such as volume as taught in paragraph [0012]);
comparing the first value to a first reference range (paragraph [0092] teaches that the cell population data parameter values or value ranges are implemented for diagnosis of infection; paragraph [0101] teaches comparison of data to indicate whether or not an individual has an infection; paragraph [0102] teach that ranges are determined for the decision rules to discriminate infections from normal controls; i.e. the cell population data, which includes the mean and standard deviation of each cell type, as taught in paragraph [0087], is compared to a range to determine an infection status);
comparing the second value to a second reference range (paragraph [0092] teaches that the cell population data parameter values or value ranges are implemented for diagnosis of infection; paragraph [0101] teaches comparison of data to indicate whether or not an individual has an infection; paragraph [0102] teach that ranges are determined for the decision rules to discriminate infections from normal controls; i.e. the cell population data, which includes the mean and standard deviation of each cell type, as taught in paragraph [0087], is compared to a range to determine an infection status).
While Han teaches passing a control material through the hematology analyzer, the control material comprising a first cell population and a second cell population (Fig. 8 and paragraph [0098] teaches analyzing blood samples with known infection status to build a training set of data) and that controls for data sets can improve calibration and quality control for analysis systems (paragraph [0016]), Han fails to teach classifying an operational status of the hematology analyzer based on comparing the first value to the first reference range and based on comparing the second value to the second reference range.
Cembrowski teaches an hematology analyzer that uses a control material comprising a blood mixture including simulated leukocytes (page 608, right column, third full paragraph). Cembrowski teaches that virtually all laboratories analyze control materials for setup and interpretation of hematology quality control and that laboratories analyze controls every 8 or 12 hours (page 607, right column, first full paragraph). Cembrowski teaches calculating mean and standard deviation for each control (page 608, right column, last paragraph). Cembrowski teaches the importance of quality assurance to prevent a hematology analyzer from producing medically unacceptable results (abstract) and that quality control prevents reporting of clinically erroneous data (page 614, last paragraph). Cembrowski teaches limits that are analyzed to detect and correct significant errors (page 611, left column, first full paragraph and right column, first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han to incorporate the teachings of Cembrowski to provide the method of passing the control material through the hematology analyzer, the control material comprising a first cell population and a second cell population to analyze as claimed, and classifying an operational status of the hematology analyzer based on comparing the first value to the first reference range and based on comparing the second value to the second reference range. Doing so would utilize well-known methods of quality control of hematology analyzers, as taught by Cembrowski, which would have a reasonable expectation of ensuring the analyzer is properly functioning and to prevent the analyzer from producing medically unacceptable results and reporting of clinically erroneous data.
Regarding claim 10, Han in view of Cembrowski fail to explicitly teach wherein classifying the operational status of the hematology analyzer comprises:
classifying the hematology analyzer as operational upon determining that the first value is within the first reference range and determining that the second value is within the second reference range, or
classifying the hematology analyzer as not operational upon at least one of determining that the first value is outside the first reference range or determining that the second value is outside the second reference range.
Cembrowski teaches investigating of values are outside ranges (page 612, right column, first paragraph teaches “control limits range”; page 613 teaches determining if values are outside a normal reference range). Cembrowski teaches the importance of quality assurance to prevent a hematology analyzer from producing medically unacceptable results (abstract) and that quality control prevents reporting of clinically erroneous data (page 614, last paragraph). Cembrowski teaches limits that are analyzed to detect and correct significant errors (page 611, left column, first full paragraph and right column, first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han in view of Cembrowski to further incorporate the teachings of Cembrowski to provide wherein classifying the operational status of the hematology analyzer comprises: classifying the hematology analyzer as operational upon determining that the first value is within the first reference range and determining that the second value is within the second reference range, or classifying the hematology analyzer as not operational upon at least one of determining that the first value is outside the first reference range or determining that the second value is outside the second reference range. Doing so would utilize well-known methods of quality control of hematology analyzers, as taught by Cembrowski, which would have a reasonable expectation of ensuring the analyzer is properly functioning before use and to prevent the analyzer from producing medically unacceptable results and reporting of clinically erroneous data.
Regarding claim 11, Han further teaches the method further comprising: 
passing a blood sample from a patient through the hematology analyzer (paragraphs [0018] and [0098] and Fig. 8, element 860, teach analyzing a blood sample of an individual using a hematology analyzer), 
determining, using the hematology analyzer, a monocyte distribution width in the blood sample (paragraph [0012] teaches calculating standard deviation values for the points of each of the sub-types of white blood cells, such as monocytes), and
evaluating an infection status associated with the blood sample based on the monocyte distribution width (paragraphs [0091]-[0092] and [0098] teach that the cell population data, which includes the standard deviation of monocytes as taught in paragraph [0087], is implemented to diagnosis infection status in an individual).
Han in view of Cembrowski fail to explicitly teach classifying the hematology analyzer as operational. 
Cembrowski teaches the importance of quality assurance to prevent a hematology analyzer from producing medically unacceptable results (abstract) and that quality control prevents reporting of clinically erroneous data (page 614, last paragraph). Cembrowski teaches limits that are analyzed to detect and correct significant errors (page 611, left column, first full paragraph and right column, first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han in view of Cembrowski to further incorporate the teachings of Cembrowski to provide classifying the hematology analyzer as operational. Doing so would utilize well-known methods of quality control of hematology analyzers, as taught by Cembrowski, which would have a reasonable expectation of ensuring the analyzer is properly functioning before use and to prevent the analyzer from producing medically unacceptable results and reporting of clinically erroneous data.
Regarding claim 12, Han further teaches wherein evaluating the infection status comprises determining an infection is present, and the method further comprises treating the patient for the infection earlier than conventional methods (paragraph [0014] teaches the method allow for fast, accurate diagnosis and treatment of patients infected; paragraph [0032] teaches determining a treatment regimen based on the infection status; paragraph [0058] teaches treating an individual having an infection).
If it is determined that Han fails to explicitly teach wherein evaluating the infection status comprises determining an infection is present, and the method further comprises treating the patient for the infection earlier than conventional methods, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han in view of Cembrowski to provide wherein evaluating the infection status comprises determining an infection is present, and the method further comprises treating the patient for the infection earlier than conventional methods. Doing so would quickly identify individuals infected and treating the infected individuals to reduce risk of an adverse outcome (Han, paragraph [0109]).
Regarding claim 13, Han in view of Cembrowski fail to explicitly teach the method further comprising: classifying the operational status as operational and passing the control material again through the hematology analyzer within 24 hours of passing the control material through the hematology analyzer.
Cembrowski teaches that virtually all laboratories analyze control materials for setup and interpretation of hematology quality control and that laboratories analyze controls every 8 or 12 hours (page 607, right column, first full paragraph). Cembrowski teaches the importance of quality assurance to prevent a hematology analyzer from producing medically unacceptable results (abstract) and that quality control prevents reporting of clinically erroneous data (page 614, last paragraph). Cembrowski teaches limits that are analyzed to detect and correct significant errors (page 611, left column, first full paragraph and right column, first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han in view of Cembrowski to further incorporate the teachings of Cembrowski to provide the method further comprising: classifying the operational status as operational and passing the control material again through the hematology analyzer within 24 hours of passing the control material through the hematology analyzer. Doing so would utilize well-known methods of quality control of hematology analyzers, as taught by Cembrowski, which would have a reasonable expectation of ensuring the analyzer is properly functioning before use daily and to prevent the analyzer from producing medically unacceptable results and reporting of clinically erroneous data.
Regarding claim 14, while Han teaches a biological sample includes neutrophils, lymphocytes, monocytes, and eosinophils (paragraph [0018]), Han in view of Cembrowski fail to explicitly teach wherein the first cell population simulates a cell type selected from the group consisting of monocytes, neutrophils, lymphocytes, eosinophils, basophils, and mixtures thereof.
Cembrowski teaches a hematology analyzer that uses a control material comprising a blood mixture including simulated leukocytes (page 608, right column, third full paragraph). Cembrowski teaches leukocytes comprise of monocytes, neutrophils, lymphocytes, eosinophils, basophils, and mixtures thereof (page 609, Table 2). Cembrowski teaches the importance of quality assurance to prevent a hematology analyzer from producing medically unacceptable results (abstract) and that quality control prevents reporting of clinically erroneous data (page 614, last paragraph). Cembrowski teaches limits that are analyzed to detect and correct significant errors (page 611, left column, first full paragraph and right column, first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han in view of Cembrowski to provide wherein the first cell population simulates a cell type selected from the group consisting of monocytes, neutrophils, lymphocytes, eosinophils, basophils, and mixtures thereof. Doing so would utilize known control materials comprising simulated leukocytes, as taught by Cembrowski, which would have a reasonable expectation of being used for quality control of the hematology analyzer to ensure the analyzer is properly functioning and to prevent the analyzer from producing medically unacceptable results and reporting of clinically erroneous data.
Regarding claim 15, while Han teaches a biological sample includes neutrophils, lymphocytes, monocytes, and eosinophils (paragraph [0018]), Han in view of Cembrowski fail to explicitly teach wherein the second cell population simulates a cell type selected from the group consisting of monocytes, neutrophils, monocytes, eosinophils, basophils, and mixtures thereof.
Cembrowski teaches a hematology analyzer that uses a control material comprising a blood mixture including simulated leukocytes (page 608, right column, third full paragraph). Cembrowski teaches leukocytes comprise of monocytes, neutrophils, lymphocytes, eosinophils, basophils, and mixtures thereof (page 609, Table 2). Cembrowski teaches the importance of quality assurance to prevent a hematology analyzer from producing medically unacceptable results (abstract) and that quality control prevents reporting of clinically erroneous data (page 614, last paragraph). Cembrowski teaches limits that are analyzed to detect and correct significant errors (page 611, left column, first full paragraph and right column, first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han in view of Cembrowski to provide wherein the second cell population simulates a cell type selected from the group consisting of monocytes, neutrophils, monocytes, eosinophils, basophils, and mixtures thereof. Doing so would utilize known control materials comprising simulated leukocytes, as taught by Cembrowski, which would have a reasonable expectation of being used for quality control of the hematology analyzer to ensure the analyzer is properly functioning and to prevent the analyzer from producing medically unacceptable results and reporting of clinically erroneous data.
Regarding claim 16,  Han further teaches wherein the first cell population volume measurement comprises measuring direct current impedance or RF conductivity (abstract and paragraph [0020] teach direct current impedance or RF conductivity measurement data are obtained from the biological sample).
Regarding claim 17, Han further teaches the method further comprising measuring an optical parameter (abstract and paragraph [0020] teaches light measurement data obtained from the biological sample).
Regarding claim 18, Han further teaches wherein the optical parameter is a light scatter parameter (paragraph [0020], “light scatter data”).
Regarding claim 19, Han further teaches wherein the light scatter parameter is selected from a group consisting of upper median angle light scatter (UMALS), lower median angle light scatter (LMALS), median angle light scatter (MALS), and lower angle light scatter (LALS) (paragraph [0020] teaches UMALS, LMALS, LALS).
Regarding claim 20, while Han teaches measuring granulocytes (paragraph [0012]), Han in view of Cembrowski fail to teach wherein the first cell population or the second cell population simulates a granulocyte.
Cembrowski teaches a hematology analyzer that uses a control material comprising a blood mixture including simulated leukocytes (page 608, right column, third full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han in view of Cembrowski to provide wherein the first cell population or the second cell population simulates a granulocyte. Doing so would utilize control materials comprising simulated leukocytes, as taught by Cembrowski, which would have a reasonable expectation of being used for quality control of the hematology analyzer to ensure the analyzer is properly functioning and to prevent the analyzer from producing medically unacceptable results and reporting of clinically erroneous data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Young (US 6509192 B1) teaches a method of quality control  (abstract) for hematology instruments (column 1, lines 15-22). Young teaches the use of quality control products comprising analogs of blood (column 1, lines 42-67). Young teaches the use of quality control products are necessary since the possibility of malfunctioning of the instrument is present (column1 ,lines 33-36).
Lesher (US 20170285624 A1) teaches a method for performing quality control of diagnostic analyzers (abstract), such as hematology analyzers (paragraph [0002]). Lesher teaches verifying if analyzers are calibrated using quality control samples(paragraphs [0033]-[0035]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798                  

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798